Case 9:20-md-02924-RLR Document 3063 Entered on FLSD Docket 03/17/2021 Page 1 of 1



                                      CERTIFICATE OF SERVICE


   I hereby certify that on March 17, 2021, I electronically filed Doc. 3062 with the Clerk of Court and
   the document is being served on all counsel of record registered to receive electronic filings.


                                                            /s/ Michael L. McGlamry
                                                           _______________________________
                                                           _ Michael L. McGlamry, Esquire
